The Court (nem. con.) said that as the Court had heretofore decided, that when a cause had been tried by a jury before a justice of the peace, we could not constitutionally try the cause again by a jury in this Court, and the Court could not try it without a jury, there was not left, for this Court, upon the appeal, any thing but the law of the case, as it appeared before the justice; but the act has not prescribed the mode by which the question of law should be made to appear to this Court. It certainly was not now regularly before the Court.
The Court (nem. con.) ordered the appeal to be dismissed.